UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 1, 2013 MANAGED FUTURES PREMIER AVENTIS II L.P. (Exact name of registrant as specified in its charter) New York 000-52602 20-2718952 (State or other(Commission File(IRS Employer jurisdiction ofNumber) Identification No.) incorporation) c/o Ceres Managed Futures LLC 522 Fifth Avenue - 14th Floor New York, NY 10036 (Address and Zip Code of principal executive offices) Registrant's telephone number, including area code: (855)672-4468 Not Applicable (Former name or former address, if changed since last report) Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneouslysatisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02 Unregistered Sales of Equity Securities On August 1,2013,theregistrantissued 2,317.8340 units of limited partnership interest (“Units”)inexchangefor $3,380,631in a transactionthat was notregistered under the Act. The Units were issued in reliance upon applicableexemptionsfrom registrationunder Section 4(2) of the Act and Section 506 of Regulation D promulgated thereunder. SIGNATURES Pursuant to therequirementsof the SecuritiesExchange Act of 1934, the registranthas dulycausedthisreportto besignedon itsbehalf by the undersigned hereunto duly authorized. MANAGED FUTURES PREMIER AVENTIS II L.P. By: Ceres Managed Futures LLC, General Partner By/s/Alper Daglioglu Alper Daglioglu Director By/s/ Damian George Damian George Chief Financial Officer and Director Date:August 5, 2013 Ceres Managed Futures LLC 522 Fifth Avenue - 14th Floor New York, NY 10036 August 5, 2013 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Managed Futures Premier Aventis II L.P. Current Report on Form 8-K Ladies and Gentlemen: On behalf of Managed Futures Premier Aventis II L.P. and pursuant to Rule 13a-11 promulgated by the Securities and Exchange Commission (the "Commission"),we transmit herewith for filing with theCommissionvia EDGAR a Current Report on Form 8-K pursuant to the Securities Exchange Act of 1934 and the rules and regulations thereunder. Should members of the Commission’s staff have any questions or comments with respect to this filing, please contact the undersigned at (212) 296-1296. Very truly yours, /s/ Delores Jaramillo Delores Jaramillo
